UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1374



EDWARD MOORE,

                                                 Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner,           Social
Security Administration,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (CA-01-8-3)


Submitted:   August 13, 2002                  Decided:   August 29, 2002


Before WILKINS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce K. Billman, Fredericksburg, Virginia, for Appellant. James
A. Winn, Regional Chief Counsel, Patricia M. Smith, Deputy Chief
Counsel, Andrew C. Lynch, Assistant Regional Counsel, Office of the
General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; John L. Brownlee, United States Attorney, Julie C.
Dudley, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Edward Moore appeals the district court’s order accepting the

recommendation of the magistrate judge to uphold the Commissioner’s

decision denying Moore’s application for a period of disability and

disability insurance benefits under the Social Security Act.    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Moore v. Barnhart, No. CA-01-8-3 (W.D. Va.

Jan. 31, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2